Case 0:18-cv-62733-PCH Document 14 Entered on FLSD Docket 03/25/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-cv-62733-HUCK/Seltzer

MICHAEL KING,
Plaintiff,

VS.

 

NATIONWIDE RECOVERY SERVICE,

Defendant.
/

 

ORDER OF DISMISSAL
This cause is before the Court upon the parties’ joint Stipulation to Dismiss with

Prejudice (“Stipulation”) [ECF No. 13], filed March 22, 2019. Having reviewed the Stipulation
and being otherwise duly advised, it is hereby

ORDERED AND ADJUDGED that this matter is DISMISSED WITH PERJUDICE,
with each party to bear its own fees and costs. The Court shall retain jurisdiction to enforce the
terms of the settlement agreement. All pending motions are denied as moot, and the case is.
closed.

DONE AND ORDERED in Chambers in Miami, Florida on March 25, 2019.

 
 

iP

Paul C. Huck
United States District Judge

 

Copies furnished to:
All Counsel of Record
